Case 2:20-cv-00105-SPC-MRM Document 41 Filed 01/25/21 Page 1 of 2 PageID 208




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

WENDALL HALL,

             Plaintiff,

v.                                               Case No: 2:20-cv-105-FtM-38MRM

TAMMY LAMAR, CATHERINE
COSGRAVE and NURSE
WILLIAMS,

              Defendants.
                                          /

                                        ORDER 1

       Before the Court are Wendell Hall’s Motion for Urgent or Expeditious

Motion for Preliminary Injunction and or Hearing (Doc. 39) and Supplemental

Motion for Emergency Preliminary Injunction or Emergency Hearing (Doc. 40).

The Court reviewed the first Motion and found it did not warrant emergency

handling. But in the “Supplemental Motion,” Hall—a detainee at the Florida

Civil Commitment Center (FCCC)—claims that FCCC medical staff is refusing

to provide him with urinary catheters, without which he cannot urinate. This




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:20-cv-00105-SPC-MRM Document 41 Filed 01/25/21 Page 2 of 2 PageID 209




allegation warrants prompt notice to FCCC officials and an expedited

response. FCCC must not withhold medical equipment Hall needs to urinate.

      Accordingly, it is now

      ORDERED:

      1. The Clerk shall email an official at FCCC of the allegation and attach

         a copy of the Supplemental Motion (Doc. 40), confirm the official

         received the Court’s email, and enter a docket entry stating the name

         of the official who received the Court’s notice and when.

      2. Defendants shall respond to the Motion and Supplemental Motion no

         later than January 27, 2021.

      3. In the meantime, FCCC shall not withhold from West any medical

         equipment he needs to urinate.

DONE and ORDERED in Fort Myers, Florida this 25th day of January, 2021.




Copies: All Parties of Record




                                       2
